COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Adrienne Gallien v. WELLS FARGO HOME MORTGAGE INC.,
                          WELLS FARGO BANK, N.A., Cristobal Nino, Individually and as
                          Executor of the Estate of Veronica Castillo Nino and Kathy Orsak

Appellate case number:    01-17-00385-CV

Trial court case number: 2015-75452

Trial court:              157th District Court of Harris County

       Appellant’s motion for extension of time to file a reply brief is dismissed as moot.

         Appellant’s motion to exceed the word limit in her reply brief is denied. Appellant’s
reply brief is struck. Any redrafted reply brief shall comply with the word limit in Rule of
Appellate Procedure 9.4(i)(2)(C) and shall be filed within 20 days of the date of this order.
Absent extraordinary circumstances, the court will not entertain any motion for extension of time
to file any redrafted reply brief.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: __November 6, 2018___